Citation Nr: 0805820	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  99-17 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for venous insufficiency, 
(claimed as peripheral edema as due to undiagnosed illness) 
to include as secondary to service-connected hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1949 to 
March 1951 and from February 1953 to February 1955.  He again 
served on active duty in Southwest Asia in support of 
Operation Desert Shield/Storm from August 1990 to June 1991.  
The veteran also had multiple periods of verified and 
unverified reserve component service, including active duty, 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) in the Air National Guard: from November 
1952 to February 1953; from February 1955 to June 1959; and 
from March 1969 to November 1994; the veteran had service in 
the Army National Guard from March 1962 to August 1964.  The 
veteran retired from reserve service in November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in March 2000.  A transcript 
of that proceeding has been associated with the veteran's 
claims file.

By a decision issued in March 2001, the Board, in pertinent 
part, remanded the veteran's claims of entitlement to service 
connection for hypertension, diabetes mellitus, benign 
prosthetic hypertrophy (claimed as an enlarged prostate) and 
venous insufficiency (claimed as peripheral edema due to 
undiagnosed illness).  

In January 2002, a claim of entitlement to service connection 
for residuals of cold injuries to the hands and feet was 
denied.  By a rating decision issued in March 2003, the RO 
increased the evaluation of the veteran's residuals, right 
knee injury with traumatic arthritis, from 10 to 30 percent 
disabling.  The RO also granted service connection for a left 
knee disability and assigned a 10 percent disability rating.  
Entitlement to service connection for degenerative joint 
disease was denied.  The evidence of record does not reflect 
that the veteran has disagreed with or has appealed any 
aspect of these determinations.  These issues are not before 
the Board on appeal.

By rating decision in March 2004, the RO granted service 
connection for an anxiety reaction; degenerative changes of 
the lumbar spine; eczema, pilomatrixoma, actinic keratosis 
and candida interigo, (claimed as skin rash due to 
undiagnosed illness), and assigned a 10 percent disability 
rating for each of the three disabilities.  There is no 
evidence of record that the veteran has disagreed with any 
aspect of the rating decision.  Therefore, none of these 
issues is before the Board on appeal.

In a Board decision dated in June 2004, the veteran's claims 
of entitlement to diabetes mellitus and benign prostatic 
hypertrophy were denied.  The remaining claims of entitlement 
to service connection for hypertension and venous 
insufficiency were again remanded.  By a rating decision 
dated in February 2005, the veteran was granted service 
connection for hypertension and assigned a 10 percent 
disability rating.  The additional development for the 
veteran's claim of entitlement to service connection for 
venous insufficiency has been accomplished; the veteran's 
claim is now before the Board for adjudication.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
venous insufficiency (claimed as peripheral edema) is the 
result of a disease or injury in service; due to an 
undiagnosed illness; or secondary to service-connected 
hypertension.


CONCLUSION OF LAW

Venous insufficiency (claimed as peripheral edema) was not 
incurred in or aggravated by the veteran's active duty 
service and is not secondary to service-connected disability.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.310, 3.317 (2007); see 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim decided herein, VA has 
addressed the statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in July 2004 addressed the duty to notify 
provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, 
at 187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2004 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini II, at 120-21.  
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since (1) the veteran brought the claim prior to the 
enactment of the VCAA and (2) he was subsequently provided 
adequate notice in July 2004, the claim was readjudicated and 
additional supplemental statements of the case were provided 
to the veteran in February 2005, December 2006 and August 
2007.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
The Board also finds that the veteran was informed of the 
requirements to substantiate a claim for service connection 
on a secondary basis.  It is noted that this theory of 
entitlement was not advanced until 2007, after the Board had 
remanded the veteran's claim twice, based on alternate 
theories of entitlement.  The veteran was provided notice of 
the secondary service connection regulations in the August 
2007 supplemental statement of the case.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).
The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
records and private medical records identified by the veteran 
have been obtained, to the extent possible.  The Board notes 
that the veteran has had extensive reserve duty service and 
all available service records have been obtained.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.  The veteran was afforded VA medical examinations in 
November 1997, September 1998, December 2002, July 2004 and 
January 2007 to obtain an opinion as to whether his venous 
insufficiency could be attributed to an undiagnosed illness, 
secondary to service-connected hypertension or directly to 
service.  Further examination or opinion is not needed on the 
claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran alleges that his current venous insufficiency is 
either (1) the result of an undiagnosed illness or (2) 
secondary to his service-connected hypertension.  After a 
through review of the evidence, the Board finds that the 
evidence of record does not support the veteran's claim on 
any theory of entitlement.

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2007).  Service connection may also 
be granted for any disability shown after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
See 38 C.F.R. § 3.303(d) (2007).

Service connection may also be granted for any disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2007).  
To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The January 2007 VA examiner diagnosed the veteran with mild 
venous insufficiency of the right lower extremity.  See VA 
examination, January 30, 2007.  As such, the Board concedes 
that the veteran has a current disability.  See Hickson, 
supra.  

The Board notes that the veteran served on both active and 
reserve duty over a 45 year period.  Review of the available 
service medical records, to include ACDUTRA and INACDUTRA, 
did not reveal any complaints of or treatment for venous 
insufficiency, peripheral edema or swelling of the lower 
extremities until 1958, when the veteran underwent vein 
stripping, followed by a second vein stripping in the early 
1960s.  Thus, the Board concedes that the veteran had 
evidence of venous disability during his time in service.  
See Hickson, supra.

The Board will first address the question of whether the 
veteran's mild venous insufficiency is due to an undiagnosed 
illness.  Service connection may be established for a chronic 
disability resulting from an undiagnosed illness, which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.317 (2007).  

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multi-symptom 
illness," such as fibromyalgia, chronic fatigue syndrome, and 
irritable bowel syndrome that is defined by a cluster of 
signs or symptoms.

38 C.F.R. § 3.317 was amended in 2003 to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multi-symptom illness" to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that "Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic multi-
symptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through 
(3) only lists chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome as currently meeting this 
definition.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  It 
was provided, however, in new 38 C.F.R. § 
3.317(a)(2)(i)(B)(4) that the list may be expanded in the 
future when the Secretary determines that other illnesses 
meet the criteria for a "medically unexplained chronic multi-
symptom illness."

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  
See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2007).  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  See 38 C.F.R. § 
3.317(a)(2-5) (2007).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi-
symptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs and 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See C.F.R. § 3.317(b), as amended by 68 
Fed. Reg. 34539-543 (June 10, 2003).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  
See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 Fed. Reg. 
58,784-85 
(Nov. 23, 2001).

The veteran participated in the Persian Gulf War examination 
in December 1996, and had no complaints of any swelling or 
pain of the lower extremities.  In September 1998, the 
veteran participated in a VA examination to determine if his 
previously diagnosed peripheral edema was due to an 
undiagnosed illness or other medical cause.  The veteran 
stated that he had suffered from peripheral edema since the 
late 1980s, but that it had increased in severity over the 
past year and a half.  Upon physical examination, the veteran 
was in no acute distress.  The distal extremities were 
examined and no peripheral edema was noted.  The veteran had 
good range of motion of the ankles, pulses were 2+ and equal 
bilaterally and his feet were warm.  The examiner concluded 
that the veteran suffered from long-standing peripheral edema 
that was likely due to venous insufficiency.  See VA 
examination report, September 3, 1998.

The July 2004 VA examiner concluded that it was at least as 
likely as not that the veteran had residual venous disease or 
edema that was associated with his previous vein stripping 
and ligation.  See VA examination report, July 20, 2004.  The 
January 2007 VA examiner stated that venous insufficiency 
itself is a diagnosis and was not due to an undiagnosed 
illness.  See VA examination report, January 30, 2007.  
Having determined the diagnosis and etiology of the veteran's 
claimed disability, the Board has determined that the veteran 
is not eligible for compensation under 
38 U.S.C.A. § 1117 (West 2002 & Supp. 2007) and 38 C.F.R. § 
3.317 (2007).  

Secondly, the Board will address the veteran's alternate 
theory that his venous insufficiency is secondary to 
hypertension.  Service connection may be established on a 
secondary basis for disability that is proximately due to, or 
the result of, a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2007).  The Court has construed this 
provision as entailing "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Id.

As noted above, the veteran has a current diagnosis of mild 
venous insufficiency and he is currently service connected 
for hypertension.  See Allen, supra.  In support of his 
claim, the veteran has submitted private treatment records 
from Dr. Stephen Grubb.  A treatment note, presumably dated 
in 1994, discussed the veteran's hypertension.  The veteran 
complained of significant peripheral edema, which his 
physician attributed to the medication the veteran was taking 
for his hypertension (Verelan).  See private treatment 
record, Stephen Grubb, M.D., presumably 1994.

The VA examination report from July 2004 noted that the 
veteran had varicosities of the lower leg.  He had ligation 
and stripping of the lower leg in 1958 and upper leg in 1962.  
The examiner noted that the veteran had edema in his legs, 
right greater than left.  The effects on his daily living 
activities were that he had to elevate his legs and 
periodically wore support stockings.  The veteran stated that 
medication helped decrease the swelling.  The examiner 
concluded that it was at least as likely as not that the 
veteran had residual venous disease or edema associated with 
his previous vein stripping and ligation.  Other significant 
factors associated with the veteran's edema were hypertension 
and diabetes mellitus.  See VA examination report, July 20, 
2004.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board 
acknowledges the 1994 private treatment record from Dr. Grubb 
and the July 2004 VA examination report, which stated the 
veteran's venous insufficiency and/or peripheral edema were 
related to his service-connected hypertension.  However, 
neither physician stated a basis for that conclusion.  The 
Board observes that the Court has held that medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 
8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  In reviewing all of the evidence of record, 
the Board finds the January 2007 VA examination report and 
detailed explanation of why the veteran's current disability 
is not related to hypertension to be the most persuasive.

The July 2007 VA examiner concluded that venous insufficiency 
was not related to or caused by hypertension, specifically 
stating that there was no direct effect on the venous system 
by elevated blood pressure.  The examiner explained that when 
blood leaves the arterial side of the circulation in the 
legs, it eventually reaches the capillaries.  These tiny 
vessels do not allow transmission of pressure to the venous 
side of the circulation.  The pressure on the venous side of 
the circulation that creates edema in the leg is caused by 
gravity and incompetent valves of the superficial veins.  The 
incompetent valves in the veins of the lower extremities are 
primarily caused by inheritance of this condition and coupled 
with prolonged standing.  This combination of genetics and 
stress on the vein walls and valves over time causes the 
edema of the lower extremities.  

The vein stripping done in the right lower extremity twice 
was an attempt to remove the veins of the right lower 
extremity with the incompetent valves.  This is sometimes 
successful if care is taken then not to injure the remaining 
superficial vein system.  Often, vein stripping is 
unsuccessful and the edema of the lower extremity returns.  
Compressive hose are a good alternative to the surgery if the 
patient is compliant.  The veteran had been compliant with 
this treatment for the prior four years, improving the edema 
of the lower extremities.

The examiner identified the statement made by the July 2004 
VA examiner, which stated that the veteran's hypertension was 
a significant factor in his leg edema.  The January 2007 VA 
examiner discussed this statement with the July 2004 VA 
examiner.  It was noted that the July 2004 VA examiner 
admitted that it was a mistake to include hypertension as a 
significant factor of the venous insufficiency.  The July 
2004 examiner was indicating the veteran's diabetes (low 
albumin and low serum protein were a potential cause of the 
leg edema) as a significant factor.  The January 2007 
examiner noted that the veteran's albumin and serum protein 
were normal, but the edema persisted.  This cause would have 
affected both legs.  By the veteran's history, there was no 
problem with the left leg.  It was then evident that the 
cause of the edema was primarily related to the veteran's 
venous stasis disease.  See VA examination report, January 
30, 2007.  Thus, the Board finds that the veteran's mild 
venous insufficiency of the right lower extremity is not 
proximately due to, the result of, or aggravated by his 
service-connected hypertension.  See Allen, supra.

Finally, in Combee v. Brown, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994).  The Board 
has therefore given consideration to whether service 
connection may be granted for the veteran's claimed disorder 
regardless of his secondary service connection claim or his 
Persian Gulf service.

The veteran was afforded a VA examination in November 1997.  
At the outset of the examination, it was noted that the 
examiner did not review the veteran's claims file.  Upon 
physical examination, the veteran noted a history of ankle 
swelling for one year and was taking cardiac study 
medications.  The examiner noted that the veteran had a trace 
of edema.  The final diagnosis was peripheral edema times one 
year of unclear etiology.  See VA examination report, 
November 19, 1997.  

The veteran later participated in a VA examination in 
December 2002.  The veteran's claims file was reviewed in 
conjunction with the examination.  The veteran stated that 
his feet had been numb for approximately a year.  He noticed 
this ever since he was in Korea; however, this got much worse 
approximately one year prior to the examination.  He 
indicated that his feet were also very sensitive to cold 
weather.  The veteran stated that he had frostbite of the 
hands and feet in Korea, though the examiner noted that there 
was no evidence of this in the veteran's medical records.  
See VA examination report, December 13, 2002.

Review of the record reveals the veteran's prior claim for 
service connection for residuals of cold injuries to the 
bilateral hands and feet, which was denied by rating decision 
in January 2002.  This rating decision noted that there was 
no evidence of complaints of or treatment for cold residuals 
during the veteran's time in Korea or thereafter.  A 
treatment report from the VA Medical Center also noted no 
findings of frostbite to the hands and feet.  See VA 
treatment record, February 7, 2001.  This claim was denied on 
the merits, and the veteran has not advanced this theory of 
entitlement.  The January 2002 rating decision is final.  See 
38 U.S.C.A. § 7105 (2007).

There is no other indication in the record that the veteran's 
current mild venous insufficiency of the right lower 
extremity is directly related to service.  As there is no 
evidence in the service medical records and no medical nexus, 
the veteran's claim must fail.  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current mild 
venous insufficiency of the right lower extremity is due to 
an undiagnosed illness, secondary to his service-connected 
hypertension or directly related to service.  There is not an 
approximate balance of evidence.  


ORDER

Entitlement to service connection for venous insufficiency, 
(claimed as peripheral edema as due to undiagnosed illness) 
to include as secondary to service-connected hypertension, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


